Case 2:20-cv-02023-JAD-NJK Document 1-1 Filed 11/02/20 Page 1 of 4

Exhibit “1"
Case 2:20-cv-02023-JAD-NJK Document 1-1 Filed 11/02/20 Page 2 of 4
Case 2:20-cv-02023-JAD-NJK Document 1-1 Filed 11/02/20 Page 3 of 4

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

Las Vegas Local Office
Lloyd D George US Courthouse
333 Las Vegna Blvd. South, Suite 5560
Las Vegas, NV 89101
intake information Group: (800) 6694000
Intake Information Group TTY: (800) 669-6820
Las Vegns Direct Dial: 702) 388-5013
’ FAX: (702) 388-5094
Website: www,ceocav

 

Charge No. 487-2019-00641

Leann T. Miodik
c/o The Gage Law Firm, PLLC
ATTN: Ivy Gage Charging Party
1980 Festival Plaza Drive, Ste. 270
Las Vegas, NV 89135
AMAZON.COM - LAS2 . Respondent
c/o Littler Mendelson, P.C. - Gsc ,
ATTN: Danielle Mehallo
2301 McGee Street, 8" Floor
Kansas City, MO 64108

LETTER OF DETERMINATION

Under the authority vested in me by the Equal Employment Opportunity Commission (“EEOC”)
or “the Commission"), { issue the following determination as to the merits of the subject charge

_filed under the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. 1210!-e et. seq.
(“ADA”). Timeliness and all requirements for coverage have been met.

Charging Party alleged that she was discriminated against due to her disability when she was
denied a reasonable accommodation in violation of the ADA.

Respondent denies the allegations made by the Charging Party.

- The Commission has considered all the-evidence obtained during the investigation and finds that
there is reasonable cause to believe that Charging Party was denied a reasonable accommodation
due to her disability, in violation of the ADA.

Respondent is reminded that Federal law prohibits retaliation against persons who have exercised
their right to inquire or complain about matters they believe may violate the law. Discrimination
against persons who have cooperated in EEOC investigations is also prohibited, These protections
apply regardless of the EEOC’s determination on the merits of the charge.

Section 12117(a) of the ADA requires if the Commission determines that there is reasonable cause
_ to believe that a violation has occurred, it shall endeavor to eliminate the alleged unlawful practices
by informal methods of conference, conciliation, and persuasion.
Case 2:20-cv-02023-JAD-NJK Document 1-1 Filed 11/02/20 Page 4 of 4

Having determined that there is reason to believe that a violation occurred, the Commission now
invites the parties to join with it in a collective effort toward a just resolution of this matter.

Federal Investigator Breanne Blain will be contacting you shortly regarding conciliation
discussions. You can contact Federal Investigator Blain at (702) 388-5078 or via email at

breanne.blain@eeoc.gov.

On Behalf of the Commission:

Date Patricia A. Kane, Acting Director
a Las Vegas Local Office mo

 
